Motion to amend remittitur granted. Return of remittiturrequested and, when returned, it will be amended by adding *798thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: defendant contended (1) that the statement taken after arrest and read at the trial constituted a denial of defendant’s right to counsel under the Sixth and Fourteenth Amendments to the Constitution of the United States, and (2) that the statement taken and read into evidence constituted a denial of defendant’s right against self incrimination in violation of the Fifth Amendment to the Constitution of the United States. The Court of Appeals held that defendant’s constitutional rights had not been violated under the Fifth, Sixth and Fourteenth Amendments to the Constitution of the United States for the reasons that the substance of his statement had been made prior to any request for counsel and that no objection upon this ground was made to the introduction of the statement at the trial. [See 15 N Y 2d 573.]